In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00076-CR
______________________________


BILLIE RENEE BROWN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 252nd Judicial District Court
Jefferson County, Texas
Trial Court No. 93434


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Billie Renee Brown appeals from her conviction for unauthorized use of a motor
vehicle.  She was also convicted for theft in a separate case.  Both cases were
consolidated for trial, have been appealed separately, and have been consolidated for
purposes of briefing on appeal.
          Since the briefs and arguments raised therein are identical in both appeals, for the
reasons stated in Brown v. State, No. 06-05-00075-CR, we likewise resolve the issues in
this appeal in favor of Brown.
          We reverse the judgment of the trial court as to punishment, and we remand this
case to the trial court for further proceedings consistent with this opinion.


                                                                           Donald R. Ross
                                                                           Justice



Date Submitted:      December 12, 2005
Date Decided:         December 22, 2005

Do Not Publish